Citation Nr: 0424051	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for arthritis of the 
right foot.

3.  Entitlement to service connection for arthritis of the 
left foot. 

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
impingement syndrome and degenerative joint disease.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the right shoulder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the left shoulder.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the left hand.

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the right hand.
	
9.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or being housebound.

10.  Entitlement to reinstatement of Department of Veterans 
Affairs nonservice-connected pension benefits.  

11.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.  In July 1998, the RO notified the veteran of its 
determination to terminate VA pension benefits effective in 
June 1998.  A notice of disagreement was filed in March 1999.  
A statement of the case was issued in October 2002, and a 
timely substantive appeal was filed in November 2002.

In an August 2002 rating decision, the RO denied service 
connection for right knee osteoarthritis, arthritis of the 
right foot, and arthritis of the left foot.  In that 
decision, on the basis that new and material evidence had not 
been presented to reopen the claims, the RO also denied 
service connection for left knee impingement syndrome and 
degenerative joint disease; degenerative joint disease of the 
right shoulder and left shoulder; and degenerative joint 
disease of the left hand and right hand.  In the August 2002 
rating decision, the RO also denied entitlement to special 
monthly compensation based on aid and attendance and/or being 
housebound.  Timely substantive appeals were received in 
March and September 2003 that covered these issues.

Subsequently in a February 2003 supplemental statement of the 
case, the RO determined that the veteran had submitted new 
and material evidence to reopen the previously denied claims 
of entitlement to service connection for left knee 
impingement syndrome and degenerative joint disease; and 
degenerative joint disease of the left hand and right hand.  
The RO continued to deny service connection for these 
conditions on the merits.

In a July 2003 statement of the case, the RO addressed the 
left and right shoulder disability claims and apparently 
denied them on the merits, noting that none of the evidence 
submitted contained any information relating these disorders 
to service.

Thus the RO reopened and then denied on the merits the claims 
for service connection for the claimed disabilities cited 
above regarding the left knee, both shoulders, and both 
hands.  However, as the veteran previously had not appealed a 
rating decision with respect to these claimed disabilities, 
the prior rating decision therefore was final.  Regardless of 
the determination reached by the RO, the Board must find that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Therefore, the Board has characterized the 
issues accordingly.

The issues pertaining to whether new and material evidence 
has been submitted are adjudicated in this decision and 
reopened.  The underlying issues of entitlement to service 
connection with respect to the claims reopened here, as well 
as the merits of the claims concerning the right knee and the 
feet, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

The August 2002 rating decision also concluded that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back condition.  The 
veteran's initial notice of disagreement did not include this 
issue.  However, he then submitted a statement in January 
2003 submitting a notice of disagreement on several issues, 
and the low back condition was listed.  The veteran thereby 
initiated, but has not yet perfected, an appeal of this 
issue.  This is also addressed in the REMAND below.

The Board notes that in January 2003, the veteran withdrew 
his request for a hearing before the Board.


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection 
for left knee impingement syndrome and degenerative joint 
disease; degenerative joint disease of the right shoulder; 
degenerative joint disease of the left shoulder; degenerative 
joint disease of the left hand; and degenerative joint 
disease of the right hand.  The veteran was notified of the 
March 1994 rating decision and of his appellate rights in 
April 1994, but failed to file a timely appeal.

2.  A December 1997 rating decision denied reopening of the 
left knee, shoulder, and hand claims.  The veteran was 
notified of the December 1997 rating decision and of his 
appellate rights that same month, but failed to file a timely 
appeal.

3.  The additional evidence submitted since the December 1997 
decision and not previously considered, is not cumulative or 
redundant, and relates to an unestablished fact necessary to 
substantiate the claims for service connection for left knee 
impingement syndrome and degenerative joint disease; 
degenerative joint disease of the right shoulder; 
degenerative joint disease of the left shoulder; degenerative 
joint disease of the left hand; and degenerative joint 
disease of the right hand, thereby raising a reasonable 
possibility of substantiating these claims.

4.  The veteran's improved pension benefits were terminated 
effective June 1, 1998, due to excessive income.

5.  The veteran's countable annual income for VA purposes is 
in excess of the established income limit.


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision, which denied reopening 
of the veteran's claims of service connection for left knee 
impingement syndrome and degenerative joint disease; 
degenerative joint disease of the right shoulder; 
degenerative joint disease of the left shoulder; degenerative 
joint disease of the left hand; and degenerative joint 
disease of the right hand, is final.  38 U.S.C.A § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).
 
2.  Evidence received since the December 1997 rating decision 
is new and material; the claims of entitlement to service 
connection for left knee impingement syndrome and 
degenerative joint disease; degenerative joint disease of the 
right shoulder; degenerative joint disease of the left 
shoulder; degenerative joint disease of the left hand; and 
degenerative joint disease of the right hand, are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The veteran's countable income is excessive for receipt 
of nonservice-connected pension benefits, and the claim for 
reinstatement is denied.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in a March 1994 rating decision, the RO 
denied service connection for left knee impingement syndrome, 
on the basis that a diagnosis of left knee impingement 
syndrome was not shown to have been manifested or aggravated 
during active service.  That rating decision also denied 
service connection for arthritis in the hands and shoulders, 
on the basis that the current VA examination diagnosed 
degenerative joint disease by history, and because there was 
no evidence of any diagnosis of arthritis of the hands and 
shoulders in service or complaints or treatment for trauma in 
service to account for any degenerative joint disease now 
present.  

The record shows that the veteran was notified of that 
decision and of his appellate rights in April 1994.  The 
veteran did not perfect an appeal with respect to the March 
1994 rating decision, which therefore became final.  

In June 1997, the veteran refiled these claims, and a 
December 1997 rating decision denied reopening of the left 
knee, shoulder, and hand claims.  The record shows that the 
veteran was notified of that decision and of his appellate 
rights in December 1997.  The veteran did not perfect an 
appeal with respect to the December 1997 rating decision, 
which therefore became final.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001.  As the veteran's claim was received after that date, 
these amendments are relevant in the instant case regarding 
the issue of whether new and material has been submitted.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

As applicable to the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The service medical records show that during an October 1964 
examination the veteran reported that he had a leg injury 
playing football and a cut on his left arm.  On examination 
at that time, the examiner noted 2nd degree pes planus of the 
feet.
The veteran was seen during service for complaints of skinned 
up knees in September 1967.  During a September 1967 
examination, the veteran reported that he had not had 
arthritis or rheumatism; bone, joint, or other deformity; 
painful or trick shoulder or elbow; or foot trouble.  On 
examination at that time, evaluation was normal for all 
pertinent body parts and systems. 

The VA treatment records dated in 1992 and 1993 show 
treatment for various conditions, and contain X-ray 
examination findings including left hand with degenerative 
joint disease proximal interphalangeal joints 1, 2, 3, 4, and 
left knee with early degenerative disease.  These records 
include an impression of multiple joint arthritis, left knee 
and left hand.

The report of the December 1993 VA general examination 
contains a review of the veteran's medical history as 
reported by him and discussion of physical examination.  
During examination the veteran complained of skeletal 
problems including impingement syndrome in the left knee, 
which would swell and was painful; and of degenerative joint 
disease.  His shoulders were painful and stiff.  After 
examination, the report contains a diagnosis of degenerative 
joint disease by history.

The evidence associated with the claims folder since the 
December 1997 rating decision includes lay statements of the 
veteran, VA medical treatment records through January 2003, 
copies of service medical records, and copies of photographs 
apparently of the veteran in a boxing stance and with 
basketball teammates, and copies of photographs of plaques 
associated with boxing dated in 1967. 

Evidence submitted subsequent to the December 1997 rating 
decision includes VA treatment record evidence showing X-ray 
findings of left shoulder degenerative joint disease, right 
and left hand osteoarthritis, and bilateral knee 
osteoarthritis with varus deformity.  These records contain 
impressions and assessments, including  degenerative left 
knee, impingement syndrome; arthritis of both knees; 
osteoarthritis/arthritis/knees/shoulder; and osteoarthritis 
and degenerative joint disease involving multiple joints.  

A VA clinical note dated in April 2002 contains an opinion by 
a treating physician addressing the possibility that the 
veteran's hand arthritis and knee arthritis could be 
associated with his boxing and track while in the Army.  The 
physician opined that it is possible that the veteran's knee 
pain and hand pain could be related to trauma received during 
boxing.

A VA clinical note dated in January 2003 shows that the 
veteran was seen for osteoarthritis of both hands and both 
knees.  The assessment then was osteoarthritis of multiple 
joints.  At that time the treatment provider opined that it 
was possible that the veteran's osteoarthritis could be 
related to activities of boxing and track during service.

The evidence submitted subsequent to the December 1997 rating 
decision includes evidence of current arthritis involving 
multiple joints as discussed above.  This evidence also 
contains an opinion indicating that there was a possible 
relationship between the claimed arthritis disorders, and the 
veteran's participation in boxing and track during service.

Previously, at the time of the December 1997 rating decision, 
there was no evidence to substantiate the veteran's claim 
that he was injured in service.  Now, the veteran has 
submitted photographs and lay statements indicating that he 
participated in boxing and other sports during service.  
There is also evidence of current arthritis involving 
multiple joints, with specific assessments of arthritis 
involving the hands, knees and shoulders, and with respect to 
the left knee, left knee impingement.  Finally, there is a 
medical opinion which provides evidence pertaining to the 
issue of whether there is an etiological nexus between 
current arthritis disability and service.  Thus, the 
foregoing provides new evidence that relates to an 
unestablished fact necessary to substantiate the claims.  The 
veteran's lay statements provide further new evidence in this 
regard.  

Thus, the evidence received since December 1997 relates to an 
unestablished fact necessary to substantiate the claims with 
respect to the claimed disorders of the left knee, right and 
left shoulder, and right and left hands.  That evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claims sought 
to be reopened, and the evidence raises a reasonable 
possibility of substantiating the claims as to an 
unestablished fact.  Therefore, this evidence is new and 
material with respect to the claimed disorders of the left 
knee, right and left shoulder, and right and left hands.  38 
C.F.R. § 3.156 (2003).  As such, the claims of entitlement to 
service connection for left knee impingement syndrome and 
degenerative joint disease, degenerative joint disease of the 
right shoulder, degenerative joint disease of the left 
shoulder, degenerative joint disease of the left hand, 
degenerative joint disease of the right hand, are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 

II. Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  As of August 20, 1993, the 
veteran was awarded nonservice-connected pension benefits 
based on permanent and total disability.  In May 1998, he 
reported that he had married earlier that month.  He reported 
one dependent from a prior marriage.  In July 1998, the 
veteran submitted an Improved Pension Eligibility 
Verification Report showing that he received $673.00 per 
month in Social Security benefits, his spouse received 
$673.00 per month in Social Security benefits and $272.00 per 
month in civil service retirement benefits.  These monthly 
amounts totaled $16,152.00 per year in Social Security 
benefits for the veteran and his spouse and $3,264 in 
retirement benefits for the veteran's spouse, totaling 
$19,416.00 in yearly family income for 1998. 

In a July 27, 1998, letter, the RO informed the veteran that 
his pension benefits were terminated as of June 1, 1998, 
based on excessive income.  He was informed that the pension 
income limit for a married veteran with one dependent was 
$12,825.00.  

The veteran submitted a Financial Status Report in April 
1999, which continued to show annual income in excess of 
$18,000 from Social Security and retirement income for the 
veteran and his spouse.  During the course of this appeal, 
the veteran has made no specific contentions as to continued 
entitlement to nonservice-connected pension benefits.

One prerequisite to entitlement to improved pension benefits 
is that the veteran's income not exceed the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).  Pension benefits 
are paid at the maximum annual rate reduced by the amount of 
annual income received by the veteran.  38 U.S.C.A. § 
1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  
In determining eligibility for improved pension, payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a).  Neither Social Security 
benefits nor Civil Service retirement benefits are excludable 
items under 38 C.F.R. § 3.272 and are therefore countable 
income.  

The maximum annual pension rate (MAPR) is published in 
Appendix B of VA's Manual M21-1 (M21-1) and is to be given 
the same force and effect as published in VA regulations.  38 
C.F.R. § 3.21.  The income limit for nonservice-connected 
pension for a veteran with a spouse and one dependent 
effective as of December 1, 1997, was $12,825.00.  See M21-1, 
Part I, Appendix B, Change 27 (March 11, 1998).  Effective 
December 1, 1998, the income limit applicable to this case 
was $12,993.00.  See M21-1, Part I, Appendix B, Change 31 
(September 27, 1999).

A veteran's "annual income" includes his annual income and 
the annual income of his dependent spouse.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.23(d)(4).  Using the income figures 
provided by the veteran in 1998 and 1999, the annual income 
for him and his spouse well exceeded the MAPR - by more than 
$5,000.00 each year.  As the veteran's income exceeded the 
maximum allowable, denial of pension benefits was required by 
law.  38 C.F.R. § 3.660.  When a running award of improved 
pension is discontinued because of an increase in income, 
such as occurred in this case due to the veteran's marriage, 
then the discontinuance should be effective the end of the 
month in which the increase occurred.  38 C.F.R. § 
3.660(a)(2).  In this case, the veteran was married in early 
May 1998, so discontinuance of his pension as of June 1, 
1998, was proper.

The veteran has submitted no income information since 1999 
showing that his annual income is now below the maximum 
limit.  The veteran's claim for reinstatement of his pension 
benefits lacks legal entitlement under the applicable laws 
and regulation.  In a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1997).  Accordingly, the appellant's claim is 
denied.

The Board is empathetic to the veteran's circumstance and its 
attendant difficulties, but is unable to grant the requested 
pension benefits at this time.  The veteran is advised that 
should his income change in the future, or should he incur 
significant out-of-pocket medical expenses, he is encouraged 
to submit another application to the RO for consideration of 
nonservice-connected pension benefits.  



III.  VCAA and Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to the claims to reopen, because this decision 
effectuates a grant-reopening of the claim-of the benefit 
sought on appeal, it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's 
duties to notify and assist.  

With respect to the claim for reinstatement of pension 
benefits, the Board finds that the VCAA is not applicable, 
where it is the law that is dispositive of the claim, and the 
claim has been denied because of lack of legal merit under 
the law.  There is no dispute over the amount of the 
veteran's annual income, and the outcome of this claim is 
thus controlled solely by the law.  

Moreover, it does not appear that these changes are 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51.  Regardless, in the July 
1998 letter notifying the veteran of the termination of his 
pension benefits, he was told what evidence was needed to 
reinstate such benefits - that is, evidence that his income 
had fallen below the limit specified in that letter.  Then, 
the October 2002 statement of the case provided the relevant 
regulations to the veteran concerning his income and informed 
him how his annual income was counted.  Therefore, it appears 
that at all times the veteran was aware of why his pension 
benefits were terminated (excessive income) and what he would 
have to show to get the benefits reinstated (income below the 
specified limit).  Therefore, proceeding to an adjudication 
of the merits of this claim does not prejudice the appellant 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

New and material evidence has been submitted to warrant 
reopening the claims of entitlement to service connection for 
left knee impingement syndrome and degenerative joint 
disease; degenerative joint disease of the right shoulder; 
degenerative joint disease of the left shoulder; degenerative 
joint disease of the left hand; and degenerative joint 
disease of the right hand.  The appeal is granted to this 
extent.

Reinstatement of Department of Veterans Affairs nonservice-
connected pension benefits is denied.  


REMAND

The veteran is seeking service connection for disabilities of 
both knees, both shoulders, and both hands, including 
arthritis or degenerative joint disease, and in the case of 
the left knee, impingement syndrome.  The Board has reviewed 
the claims file, and determined that prior to its 
adjudication of the veteran's claims on the merits, 
additional development is necessary.

First, the records shows the veteran was granted disability 
benefits from the Social Security Administration (SSA) for 
osteoarthritis and degenerative joint disease.  The copy of 
the decision awarding benefits to the veteran is in the file, 
but the exact joint(s) affected by arthritis upon which 
benefits were granted was not indicated.  Also, the decision 
suggests the veteran had orthopedic injuries from a motor 
vehicle accident.  It is not known whether additional records 
from SSA would be relevant to the current claims, but VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Since the knee, feet, shoulder, and hand claims all involve a 
claim for arthritis or degenerative disease, the Board will 
defer further adjudication until reviewing any records 
obtained from SSA.  Also, since the claim for special monthly 
compensation is intertwined with the claims for service 
connection, the Board will defer consideration of that claim 
at this time.

Second, as indicated in the decision above, the record shows 
that there is a current diagnosis of osteoarthritis of both 
knees, both shoulders and both hands.  After obtaining any 
relevant medical records which are not of record, a 
contemporaneous and thorough VA examination and medical 
opinion would assist in clarifying the nature and etiology of 
the appellant's claimed bilateral shoulder, bilateral knee, 
and bilateral hand disorders.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claims under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Pending notice of disagreement

The August 2002 rating decision also concluded that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back condition.  The 
veteran's initial notice of disagreement did not include this 
issue.  However, he then submitted a statement in January 
2003 submitting a notice of disagreement on several issues, 
and the low back condition was listed.  However, the SOC 
provided to the veteran in February 2003 did not include this 
issue.  The claim must be remanded to allow the RO to provide 
the veteran with a SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

1.  Tell the veteran to "provide any 
evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain from the Social 
Security Administration (SSA) any records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim associated with the 
October 1992 SSA decision.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, then schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of any 
bilateral shoulder, bilateral knee, 
and/or bilateral hand disorders.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

A complete medical history should be 
recorded, and all studies deemed 
appropriate in the medical judgment of 
the examiner should be performed.  After 
reviewing the available medical records, 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question:  If a 
chronic shoulder, knee, and/or hand 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such shoulder, 
knee, and/or hand disorder is the result 
of disease or injury in service?

4.  Thereafter, based on a de novo review 
of the record, the RO should re-
adjudicate the issues of entitlement to 
service connection for (1) right knee 
osteoarthritis, (2) left knee impingement 
syndrome and degenerative joint disease, 
(3) degenerative joint disease of the 
right shoulder, (4) degenerative joint 
disease of the left shoulder, (5) 
degenerative joint disease of the left 
hand, (6) degenerative joint disease of 
the right hand, (7) arthritis of the 
right foot, (8) arthritis of the left 
foot, and (9) entitlement to special 
monthly compensation.

If a benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a low back disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  



	                     
______________________________________________
	Michelle L. Kane 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



